DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,358,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘072 patent would read on / anticipate the claims of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kraft (US Patent No. 4,212,460).
In Reference to Claim 1, 3, 4, and 9
 	Kraft teaches (Claim 1) A reusable toy capsule apparatus, comprising: a pair of flexible components (items 12 and 14, fig’s 1-4), each flexible component comprising: a first wall having a first wall external surface and a first wall internal surface thereof (inner and outer surfaces of bowl portions of items 12 and 14, fig’s 1-4), a second wall (items 18/18a, fig. 2) having a second wall external surface and a second wall internal surface thereof (outer and inner surfaces of items 18/18a, fig. 2), said second wall integrally formed together with said first wall defining a fluid-holding interior for receiving fluid between said first wall and said second wall (column 2 lines 11-30); and a fluid seal formed with said pair of flexible components where a portion of each second wall external surface is brought into apposition with a portion of each first wall internal surface of said pair of flexible components (column 2 lines 30-36, items 18/18a mate together and up to bowl portions 12 and 14, therefore, a portion of each external surface of items 18/18a is in apposition with a portion of the insides of bowl portions 12 and 14), wherein each flexible component of said pair of flexible components are complimentary (fig’s 1 and 2), said portion of each first wall internal surface of each flexible component comprising an identical internal curved surface shape (internal surfaces of items 12 and 14 up to items 18/18a are identical);
 	(Claim 3) wherein said first wall of each flexible component further comprises a first wall edge (half of items 16/16a, fig. 2), and said second wall of each flexible component further comprises a second wall edge (half of item 20/20a, fig. 2) defining an opening into each flexible component between the first wall edge and the second wall edge (the openings are between the first edge at one side and the second edge at the opposing side, fig. 2).
(Claim 4) wherein the first wall edge comprises a primary sealing edge, and the second wall edge comprises a secondary sealing edge (items 16/16a and 20/20a can be considered primary and secondary sealing edges, also see column 2 lines 11-36);
(Claim 9) further comprising one or more ribs on the second wall internal surface (second half of items 20/20a, fig. 2).

In Reference to Claim 11, 13, and 14
Kraft teaches (Claim 11) A reusable toy capsule apparatus, comprising: a pair of flexible components (items 12 and 14, fig’s 1-4), each flexible component comprising: a first wall having a first wall external surface and a first wall internal surface thereof (inner and outer surfaces of bowl portions of items 12 and 14, fig’s 1-4); a second wall (items 18/18a, fig’ 2) having a second wall external surface and a second wall internal surface thereof (outer and inner surfaces of items 18/18a, fig. 2), said second wall integrally formed together with said first wall defining a fluid-holding interior for receiving fluid between said first wall and said second wall (column 2 lines 11-30); and a fluid seal formed with said pair of flexible components where a portion of each second wall external surface is brought into apposition with a portion of each first wall internal surface of said pair of flexible components (column 2 lines 30-36, items 18/18a mate together and up to bowl portions 12 and 14, therefore, a portion of each external surface of items 18/18a is in apposition with a portion of the insides of the bowl portions 12 and 14), wherein said first wall of each flexible component of said pair of flexible components are identical with each comprising first wall internal and external surfaces of a first curved shape (internal and external surfaces of items 12 and 14 up to items 18/18a are identical, see fig’s 1 and 2);
 (Claim 13) wherein said first wall of each flexible component further comprises a first wall edge (half of items 16/16a, fig. 2), and said second wall of each flexible component further comprises a second wall edge (half of items 20/20a, fig. 2) defining an opening into each flexible component between the first wall edge and the second wall edge (the openings are between the first edge at one side and the second edge at the opposing side);
(Claim 14) wherein the first wall edge comprises a primary sealing edge, and the second wall edge comprises a secondary sealing edge (items 16/16a and 20/20a can be considered primary and secondary sealing edges, also see column 2 lines 11-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, 12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft.
In Reference to Claim 2
Kraft teaches all of claim 1 as discussed above. 
Kraft further teaches (Claim 2) wherein said portion of each second wall external surface of each flexible component comprise [similar] external curved surface shape (items 18 and 18a have the same curved shape, except for cutouts 36 on item 18).
Kraft fails to teach the feature of the second walls being identical of claim 2. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second walls with identical shapes simply as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since Kraft teaches complementary and similar shapes that seal to each other, making the shapes identical vs. similar but still providing the function of sealing would not produce any significant structural or functional distinction, therefore, this minor change in shape is not a patentable advance.  

In Reference to Claim 12
Kraft teaches all of claim 11 as discussed above. 
Kraft further teaches (Claim 12) wherein said second wall of each flexible component of said pair of flexible components are identical with each comprising second wall internal and external surfaces of a second curved shape (items 18 and 18a have the same curved shape, except for cutouts 36 on item 18).
Kraft fails to teach the feature of the second walls being identical of claim 12. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second walls with identical shapes simply as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since Kraft teaches complementary and similar shapes that seal to each other, making the shapes identical vs. similar but still providing the function of sealing would not produce any significant structural or functional distinction, therefore, this minor change in shape is not a patentable advance.  

In Reference to Claims 17-20
 	Kraft teaches (Claim 17) A reusable toy capsule method, comprising: providing a pair of flexible components (items 12 and 14, fig’s 1-4), each having a first wall with a first wall external surface and a first wall internal surface thereof (internal and external surfaces of bowl portions of items 12 and 14, fig. 2), and having a second wall with a second wall external surface and a second wall internal surface thereof (internal and external surfaces of items 18/18a, fig. 2); disposing the second wall integrally together with the first wall (column 2 lines 11-30); defining a fluid-holding interior (column 2 lines 30-36); receiving fluid between the first wall and the second wall (fig. 3); and forming a fluid seal with the pair of flexible components where a portion of each second wall external surface is brought into apposition with a portion of each first wall internal surface of the pair of flexible components (column 2 lines 30-36, items 18/18a mate together and up to bowl portions 12 and 14, therefore, a portion of each external surface of items 18/18a is in apposition with a portion of the insides of bowl portions 12 and 14), wherein said first wall of each flexible component of said pair of flexible components have identical internal curved surface shapes (internal and external surfaces of items 12 and 14 up to items 18/18a are identical, see fig’s 1 and 2), and wherein said second wall of each flexible component of said pair of flexible components have [similar] external curved surface shapes (items 18/18a are identically shaped except for cutouts 36 on item 18);
(Claim 18) wherein the step of receiving fluid into the fluid-holding interior between the pair of flexible components first and the second wall external surfaces brought into apposition further comprises providing a partial vacuum sufficient for a lower relative internal pressure inside the fluid-holding interior for creating a suction force that moves fluid into the fluid-holding interior within the pair of flexible components (column 3 lines 21-61);
(Claim 19) comprising the steps of providing a first wall edge at the first wall of each flexible component (items 16/16a, fig. 2), and providing a second wall edge the second wall of each flexible component defining an opening into each flexible component between the first wall edge and the second wall edge (item 20/20a, fig. 2).
(Claim 20) comprising the steps of providing a primary sealing edge along the first wall edge (items 16/16a, fig. 2), with the portion of each second wall external surface brought into apposition with the portion of the first wall internal surface with the second wall edge providing a secondary sealing edge (column 2 lines 30-36, items 18/18a mate together and up to bowl portions 12 and 14, therefore, a portion of each external surface of items 18/18a is in apposition with a portion of the insides of bowl portions 12 and 14), and maintaining fluid in the fluid-holding interior with hydrostatic pressure of the fluid pushing against the walls to generate surface tension at the fluid-holding interior within the pair of flexible components (fig’s 1-4 and column 3 lines 21-61).
	Kraft fails to teach the feature of the second walls being identical of claim 17. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second walls with identical shapes simply as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since Kraft teaches complementary and similar shapes that seal to each other, making the shapes identical vs. similar but still providing the function of sealing would not produce any significant structural or functional distinction, therefore, this minor change in shape is not a patentable advance.  

In Reference to Claims 5 and 8
Kraft teaches all of claims 1, 3, and 4 as discussed above. 
Kraft further teaches (Claim 5) further comprising at least one rib on the first wall [] surface where the secondary sealing edge engages said at least one rib when portion of each second wall external surface is brought into apposition with a portion of each first wall internal surface of said pair of flexible components (second half of items 20/20a, fig. 2).
 (Claim 8) further comprising a [] rib[] on the first wall [] surface (second half of items 20/20a, fig. 2).
Kraft fails to teach the feature of the rib being on the first wall internal surface of claims 5 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the rib on the internal surface as a matter of engineering design choice, since it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the rib / seal element exists in the device of Kraft, and, since it does not appear it would operate any differently (i.e. to perform the function of mating to the wall edge to water seal the device), merely locating the rib on the internal surface of the first wall instead of at the edge of the first wall is merely a matter of rearrangement of parts and is not a patentable distinction.
Further, the examiner notes that it has been held that duplication of parts holds no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely providing one mating rib or a plurality of mating ribs does not appear it would produce any new or unexpected results, therefore, this is not a patentable distinction. 

In Reference to Claim 15
Kraft teaches all of claims 11 and 13 as discussed above. 
Kraft further teaches (Claim 15) further comprising at least one rib on the first wall [] surface where the secondary sealing edge engages said at least one rib when portion of each second wall external surface is brought into apposition with a portion of each first wall internal surface of said pair of flexible components (second half of items 20/20a, fig. 2).
Kraft fails to teach the feature of the rib being on the first wall internal surface of claims 5 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the rib on the internal surface as a matter of engineering design choice, since it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the rib / seal element exists in the device of Kraft, and, since it does not appear it would operate any differently (i.e. to perform the function of mating to the wall edge to water seal the device), merely locating the rib on the internal surface of the first wall instead of at the edge of the first wall is merely a matter of rearrangement of parts and is not a patentable distinction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of Chernick et al. (US PGPub. No. 2011/003655 A1).
In Reference to Claim 10
Kraft teaches all of claim 1 as discussed above. 
Kraft fails to teach the further flexible components of claim 10. 
Chernick teaches (Claim 10) comprising one or more further flexible components having a curved wall internal surface and a curved wall external surface forming another fluid seal with said pair of flexible components (e.g. items 54, 55, 56, and 57, fig. 4) where a portion of [a] second wall external surface is brought into apposition with a portion of the curved wall internal surface of the one or more further flexible components (items 54, 55, 56, and 57, fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the segmented water toy device of Kraft with the feature of further flexible components as taught by the segmented water toy device of Chernick for the purpose of creating a more complex fill structure, allowing for more complexity within the toy as taught by Chernick (paragraph 0008), making the device more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that duplication of parts holds no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely making the device of two, three, or any number of external components does not appear it would produce any new or unexpected results and is, therefore, not a patentable advance. 

Allowable Subject Matter
Claims 6, 7, and 16 are rejected under the double patenting rejection above. However, if this is overcome, they would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references teach inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711